DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.         This office action is in response to the Applicant Arguments/Remarks Made in an Amendment filled 04/01/2021.
3.         The application 16/189,890 is a continuation of the application 14/336,279 allowed on 12/27/2018.
4.	Claims 21, 23-41 are pending in the case. 
5.	Claims 21, 31 and 38 are independent claims.
6.	Claim 21, 35, and 41 are amended. 
7.	The office action is made Final.

Examiner Note
       8.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
9.	The Applicant is willing to file a terminal disclaimer if necessary when the claims are indicated as allowable.

Claim Rejections - 35 USC § 102

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

12	Claims 31-37 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Etchegoyen (US 20110093703 A1).

13.	Regarding claim 31 (Currently amended), Etchegoyen teaches a tangible, non-transitory, machine-readable medium, comprising machine-readable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
 identifying a device located on a network (Fig 3. Step 302); 
generating a hardware configuration classifier for the device, wherein the hardware configuration classifier is generated as a function of a hardware component of the device ([0008]-[0009], [0048]); 
determining that the hardware configuration classifier does not match a previously generated hardware configuration classifier for the device in a data store (Fig 3, step 312, [0038] comparing the generated fingerprint with the previously generated, and determine that the fingerprints do not match, see also Fig 2, step 222 “lookup stored F/P”, [0034], if the stored fingerprint does not match the current fingerprint, the server may report the non-match result 224.);
storing, in the data store, the hardware configuration classifier in association with a device identifier of the device responsive to determining that the hardware configuration classifier does not match the previously generated hardware configuration classifier ([0016], “the server receives from time to time data pairs each consisting of an assigned machine identifier and a freshly generated machine fingerprint (the fingerprint). Once in possession of this data, the server compares the recently received fingerprint (the fingerprint) with stored fingerprint (the previously generated fingerprint) data located using the associated identifier to determine whether particular clients have undergone hardware configuration changes.” [0017] Responsive action may consist of recording data for tracking purposes (storing the fingerprint in association with an identifier of the device)...responsive to the determination), For further example, the server may use information obtained by comparing the original fingerprint to a more recent fingerprint to direct appropriately configured software updates to the reconfigured clients, thereby preventing service degradation or failures. See also Fig 3, steps 314-320 and [0038], the server may also store the comparison results 320 in a local or remote data storage component for future reference); and 
and generating a report configured to indicate that a configuration of the device is a new configuration in the network responsive to determining that the device is not associated with an expected device configuration and that the hardware configuration classifier does not correspond to the expected device configuration, wherein the expected device configuration comprises an additional device identifier that is representative of a static configuration of the device ([0016], “the server receives from time to time data pairs each consisting of an assigned machine identifier and a freshly generated machine fingerprint. Once in possession of this data, the server compares the recently received fingerprint with stored fingerprint (the fingerprint generated in association with an identifier of the device responsive to determining that the fingerprint does not match the previously generated fingerprint and stored in data store 320 of fig 3) data located using the associated identifier to determine whether particular clients have undergone hardware configuration changes.”, [0017], “receipt of known serial number coupled with a matching fingerprint and one or more mismatching fingerprint from machines in the field may indicate use of a stolen serial number on the machines supplying the mismatching fingerprints [0034], “after obtaining the current fingerprint, the server retrieves the stored fingerprint 220 and performs a comparison 222 between the stored and current fingerprints for client 104 (the expected device configuration). Conversely, if the stored fingerprint does not match the current fingerprint, the server may report the non-match result 224.  In addition, the server may determine the nature or quality of the configuration change based on the fingerprint comparison.  For example, the server may be able to determine, based on the comparison, that all parameters making up the fingerprint are unchanged except for one or a few specific parameters, and identify what the changed parameters are (the configuration of the device has been updated).  The server may also discover recent records indicating that the identifier is counterfeit, for example, records with the same identifier but different fingerprints.  Depending on the circumstances, a counterfeit or stolen identifier may be detected.  For example, a record of an identifier/fingerprint pair matching the baseline fingerprint that is dated (the expected device configuration) after a record that does not match the baseline fingerprint indicates that the earlier record probably came from a device with a counterfeit or stolen identifier.”, [0036], The server may also discover recent records indicating that the identifier is counterfeit, for example, records with the same identifier but different fingerprints (the expected device configuration is different than the previously generated fingerprint).  Depending on the circumstances, a counterfeit or stolen identifier may be detected (record).  For example, a record of an identifier/fingerprint pair matching the baseline fingerprint that is dated (the expected device configuration)  after a record that does not match the baseline fingerprint (the device is associated with an expected device configuration and that the fingerprint does not correspond to the expected device configuration) indicates that the earlier record probably came from a device with a counterfeit or stolen identifier, [0038], “The signal at 316 (report) may also indicate how the configuration of the fingerprinted client has changed, based on the comparison.  If the fingerprints do match 314, the server may provide a signal indicating this to any other resource or component, which may confirm the authenticity and/or stable configuration of the client, for any desired use.  The server may also store the comparison results 320 in a local or remote data storage component for future reference.”).  

14.	Regarding claim 32 (Previously presented), Etchegoyen teaches the invention as claimed in claim 31 above and further teaches determining that the device is not associated with the expected device configuration comprises determining that the device identifier is not stored, in the data store, in association with the expected device configuration ([0011], “As a client, each hardware device may register its fingerprint and identifier with one or more peer devices, during a controlled registration process such as may be conducted by an authorized party at an entry control point.  As a server, each hardware device may store registration information from peer devices and respond to queries with stored registration data or data comparison results”, see also [0032]).   
 
15.	Regarding claim 33 (Previously presented), Etchegoyen teaches the invention as claimed in claim 31 above and further teaches determining that the device is not associated with the expected device configuration comprises: transmitting a query to the device for the expected device configuration; receiving, from the device, a response to the query; and determining that the device is not associated with the expected device configuration based at least in part on the response (Fig 2 & 3 and the associated paragraphs).  

16.	Regarding claim 34 (Previously presented), Etchegoyen teaches the invention as claimed in claim 31 above and further teaches determining that the hardware configuration classifier does not correspond to the expected device configuration comprises determining that the hardware configuration classifier is not stored, in the data store, in association with the expected device configuration ([0016], [0034], Fig 3, step 312-316, [0038]).   

17.	Regarding claim 35 (currently amended), Etchegoyen teaches the invention as claimed in claim 31 above and further teaches identifying an additional hardware configuration classifier in the data store, wherein the additional hardware configuration classifier is not associated with any device located on the network; and deleting the additinal hardware configuration classifier from the data store ([0041], claim 12).  

18.	Regarding claim 36 (Previously presented), Etchegoyen teaches the invention as claimed in claim 31 above and further teaches when executed by one or more processors, cause the one or more processors to perform the operations with a regular periodicity (Fig 3, [0015], abstract, regularly check the authenticity of the device in the network).  

19.	Regarding claim 37 (Previously presented), Etchegoyen teaches the invention as claimed in claim 31 above and further teaches when executed by one or more processors, cause the one or more processors to perform the operations in response to an addition of the device to the network (Fig 3, [0015], abstract, regularly check the authenticity of the device in the network).


Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

22.     Claim 21, 23-30, 38, 40 and 41 are rejected under 35 U.S.C.103 as being unpatentable over Etchegoyen (US 20110093703 A1) in view of Jubran et al (US 20130346260 A1) hereinafter as Jubran.
23.	Regarding claim 21 (currently amended), Etchegoyen teaches a method for automatically tracking a configuration of a device located on a network, comprising:
generating, as a function of a hardware component of the device, a fingerprint of the device, wherein the function comprises a granularity such that a different hardware component of the same type or capacity according to the granularity is an equivalent input to the function and has an identical fingerprint output by the function ([0008]-[0009], [0048], if the capacity (memory size) of the 2 devices are excluded from the combination of the hardware components that are input parameters to the function, the fingerprint generated as the output of the function remains the same independently of the memory size of the devices (different hardware component of the same type or capacity));
determining that the fingerprint does not match a previously generated fingerprint for the device in a data store (Fig 3, step 312, [0038] comparing the generated fingerprint with the previously generated, and determine that the fingerprints do not match, see also Fig 2, step 222 “lookup stored F/P”, [0034], if the stored fingerprint does not match the current fingerprint, the server may report the non-match result 224.);
storing, in the data store, the fingerprint in association with an identifier of the device responsive to determining that the fingerprint does not match the previously generated fingerprint ([0016], “the server receives from time to time data pairs each consisting of an assigned machine identifier and a freshly generated machine fingerprint (the fingerprint). Once in possession of this data, the server compares the recently received fingerprint (the fingerprint) with stored fingerprint (the previously generated fingerprint) data located using the associated identifier to determine whether particular clients have undergone hardware configuration changes.” [0017] Responsive action may consist of recording data for tracking purposes (storing the fingerprint in association with an identifier of the device)...responsive to the determination), For further example, the server may use information obtained by comparing the original fingerprint to a more recent fingerprint to direct appropriately configured software updates to the reconfigured clients, thereby preventing service degradation or failures. See also Fig 3, steps 314-320 and [0038], the server may also store the comparison results 320 in a local or remote data storage component for future reference);
and generating a report configured to indicate that the configuration of the device has been updated responsive to determining that the device is associated with an expected device configuration of the device and that the fingerprint does not correspond to the expected device configuration of the device ([0016], “the server receives from time to time data pairs each consisting of an assigned machine identifier and a freshly generated machine fingerprint. Once in possession of this data, the server compares the recently received fingerprint with stored fingerprint (the fingerprint generated in association with an identifier of the device responsive to determining that the fingerprint does not match the previously generated fingerprint and stored in data store 320 of fig 3) data located using the associated identifier to determine whether particular clients have undergone hardware configuration changes.”, [0017], “receipt of known serial number coupled with a matching fingerprint and one or more mismatching fingerprint from machines in the field may indicate use of a stolen serial number on the machines supplying the mismatching fingerprints [0034], “after obtaining the current fingerprint, the server retrieves the stored fingerprint 220 and performs a comparison 222 between the stored and current fingerprints for client 104 (the expected device configuration). Conversely, if the stored fingerprint does not match the current fingerprint, the server may report the non-match result 224.  In addition, the server may determine the nature or quality of the configuration change based on the fingerprint comparison.  For example, the server may be able to determine, based on the comparison, that all parameters making up the fingerprint are unchanged except for one or a few specific parameters, and identify what the changed parameters are (the configuration of the device has been updated).  The server may also discover recent records indicating that the identifier is counterfeit, for example, records with the same identifier but different fingerprints.  Depending on the circumstances, a counterfeit or stolen identifier may be detected.  For example, a record of an identifier/fingerprint pair matching the baseline fingerprint that is dated (the expected device configuration) after a record that does not match the baseline fingerprint indicates that the earlier record probably came from a device with a counterfeit or stolen identifier.”, [0036], The server may also discover recent records indicating that the identifier is counterfeit, for example, records with the same identifier but different fingerprints (the expected device configuration is different than the previously generated fingerprint).  Depending on the circumstances, a counterfeit or stolen identifier may be detected (record).  For example, a record of an identifier/fingerprint pair matching the baseline fingerprint that is dated (the expected device configuration)  after a record that does not match the baseline fingerprint (the device is associated with an expected device configuration and that the fingerprint does not correspond to the expected device configuration) indicates that the earlier record probably came from a device with a counterfeit or stolen identifier, [0038], “The signal at 316 (report) may also indicate how the configuration of the fingerprinted client has changed, based on the comparison.  If the fingerprints do match 314, the server may provide a signal indicating this to any other resource or component, which may confirm the authenticity and/or stable configuration of the client, for any desired use.  The server may also store the comparison results 320 in a local or remote data storage component for future reference.”).  
Etchegoyen didn’t teach wherein the expected device configuration comprises a stock keeping unit (SKU) or a bill of materials (BOM).
However Jubran teaches wherein the expected device configuration comprises a stock keeping unit (SKU) or a bill of materials (BOM) ([0021]-[0023], [0028], [0061]-[0063] and [0067]).
  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Jubran’s system into Etchegoyen’s and by incorporating Jubran into Etchegoyen because both system are related to fingerprint identification would help achieve an efficient, robust, and scalable framework for expanding the computing/storage capacity of a data center based an automated end-to-end process that builds out a set of designated hardware for deployment into a fabric.

24.	Regarding claim 23 (Previously presented), Etchegoyen and Jubran teach the invention as claimed in claim 21 above and further Etchegoyen teaches wherein the identifier of the device comprises a location or a serial number associated with the device ([0012], [0031]).  

25.	Regarding claim 24 (Previously presented), Etchegoyen and Jubran teach the invention as claimed in claim 21 above and further Etchegoyen teaches wherein the hardware component of the device comprises a first memory having a first memory size, wherein the different hardware component comprises a second memory having a second memory size different from the first memory size, and wherein, the granularity comprises a range of memory sizes such that the first memory size and the second memory size are equivalent inputs to the function ([0008]-[0009], [0048], if the capacity (memory size) of the 2 devices are excluded from the combination of the hardware components that are input parameters to the function, the fingerprint generated as the output of the function remains the same independently of the memory size of the devices).  

26.	Regarding claim 25 (Previously presented), Etchegoyen and Jubran teach the invention as claimed in claim 21 above and further Etchegoyen teaches wherein determining that the fingerprint does not correspond to the expected device configuration comprises determining that the fingerprint is not stored, in the data store, in association with the expected device configuration ([0016], [0034], Fig 3, step 312-316, [0038]).   

27.	Regarding claim 26 (Previously presented), Etchegoyen and Jubran teach the invention as claimed in claim 21 above and further Etchegoyen teaches wherein determining that the fingerprint does not correspond to the expected device configuration comprises determining that the fingerprint differs from the expected device configuration ([0016], [0034], Fig 3, step 312-316, [0038]).    

28.	Regarding claim 27 (Previously presented), Etchegoyen and Jubran teach the invention as claimed in claim 21 above and further Etchegoyen teaches s responsive to determining that the device is not associated with the expected device configuration and that the fingerprint corresponds to the expected device configuration: storing, in the data store, the expected device configuration in association with the identifier of the device ([0016], [0034]-[0038], Fig 3, step 312-320).    

29.	Regarding claim 28 (Previously presented), Etchegoyen and Jubran teach the invention as claimed in claim 21 above and further Etchegoyen teaches responsive to determining that the device is not associated with the expected device configuration and that the fingerprint does not correspond to the expected device configuration: generating an additional report configured to indicate that the configuration of the device is a new configuration in the network ([0016], [0034]-[0038], Fig 3, step 312-320, signal flagging client as suspect can mean the configuration of the device is a new configuration in the network).  

30.	Regarding claim 29 (Previously presented), Etchegoyen and Jubran teach the invention as claimed in claim 21 above and further Etchegoyen teaches wherein the function is configured to: insert information corresponding to the hardware component into a database entry; and generate the fingerprint based at least in part on an index of the database entry ([0012], [0032]).  

31.	Regarding claim 30 (Previously presented), Etchegoyen and Jubran teach the invention as claimed in claim 21 above and further Etchegoyen teaches wherein the function comprises a hash function ([0040] and [0053]).

32.	Regarding claim 38 (Currently amended), Etchegoyen teaches an apparatus for automatically tracking a configuration of a device located on a network, comprising: a memory; and one or more processors configured to execute instructions stored in the memory to: 
identify a device located on a network (Fig 3. Step 302); 
generate a hardware configuration classifier for the device, wherein the hardware configuration classifier is generated as a function of a hardware component of the device ([0008]-[0009], [0048]); 
determine that the hardware configuration classifier does not match a previously generated hardware configuration classifier for the device in a data store;
store in the data store, the hardware configuration classifier in association with a device identifier of the device responsive to determining that the hardware configuration classifier does not match the previously generated hardware configuration classifier; and generate a report configured to indicate that a configuration of the device is a new configuration in the network responsive to determining that the device is not associated with an expected device configuration and that the hardware configuration classifier corresponds to the expected device configuration([0016], “the server receives from time to time data pairs each consisting of an assigned machine identifier and a freshly generated machine fingerprint (the fingerprint). Once in possession of this data, the server compares the recently received fingerprint (the fingerprint) with stored fingerprint (the previously generated fingerprint) data located using the associated identifier to determine whether particular clients have undergone hardware configuration changes.” [0017] Responsive action may consist of recording data for tracking purposes (storing the fingerprint in association with an identifier of the device)...responsive to the determination), For further example, the server may use information obtained by comparing the original fingerprint to a more recent fingerprint to direct appropriately configured software updates to the reconfigured clients, thereby preventing service degradation or failures. See also Fig 3, steps 314-320 and [0038], the server may also store the comparison results 320 in a local or remote data storage component for future reference).
Etchegoyen didn’t teach wherein the expected device configuration comprises a stock keeping unit (SKU) or a bill of materials.
Howeven Jubran teaches wherein the expected device configuration comprises a stock keeping unit (SKU) or a bill of materials (BOM) ([0021]-[0023], [0028], [0061]-[0063] and [0067]).
  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Jubran’s system into Etchegoyen’s and by incorporating Jubran into Etchegoyen because both system are related to fingerprint identification would help achieve an efficient, robust, and scalable framework for expanding the computing/storage capacity of a data center based an automated end-to-end process that builds out a set of designated hardware for deployment into a fabric.
33.	Regarding claim 40 (Currently amended), Etchegoyen and Jubran teach the invention as claimed in claim 38 above and further Etchegoyen teaches wherein the one or more processors are configured to execute the instructions stored in the memory to, responsive to determining that the device is not associated with a second device identifier and that the hardware configuration classifier corresponds to the second device identifier: transmit the second device identifier to the device for storage at the device ([0016], [0034], Fig 3, step 312-320, [0038]). 

34.	Regarding claim 41 (currently amended), Etchegoyen and Jubran teach the invention as claimed in claim 38 above and further Etchegoyen teaches wherein the one or more processors are configured to execute the instructions stored in the memory to, responsive to determining that the device is not associated with a second device identifier and that the hardware configuration classifier corresponds to the second device identifier: store, in the data store, the second device identifier in association with the first device identifier ([0016], “the server receives from time to time data pairs each consisting of an assigned machine identifier and a freshly generated machine fingerprint (the fingerprint). Once in possession of this data, the server compares the recently received fingerprint (the fingerprint) with stored fingerprint (the previously generated fingerprint) data located using the associated identifier to determine whether particular clients have undergone hardware configuration changes.” [0017] Responsive action may consist of recording data for tracking purposes (storing the fingerprint in association with an identifier of the device)...responsive to the determination), For further example, the server may use information obtained by comparing the original fingerprint to a more recent fingerprint to direct appropriately configured software updates to the reconfigured clients, thereby preventing service degradation or failures. See also Fig 3, steps 314-320 and [0038], the server may also store the comparison results 320 in a local or remote data storage component for future reference).

35.     Claim 39 is rejected under 35 U.S.C.103 as being unpatentable over Etchegoyen (US 20110093703 A1) and Jubran et al (US 20130346260 A1) as claimed in claim 38 and further in view of Mendelson et al (US 7310629 B1) hereinafter as Mendelson.

36.         Regarding claim 39 (Previously presented), Etchegoyen and Jubran teach the invention as claimed in claim 38 above but did not specifically teach classify both the hardware configuration classifier and an additional hardware configuration classifier different from the hardware configuration classifier with a metadata tag.
 However Mendelson teaches wherein classify both hardware configuration classifier and an additional hardware configuration classifier different from the hardware configuration classifier with a metadata tag (Fig 6, element 607 and 625, col 13, lines 12-16, “multiple MD5 identifiers 607, 625 may be associated with a single song.” for example Uniquely Assigned Song I.D 1,264,325 (metadata tag) is assigned to MD5 (Fingerprint) such F01G, BB90 (more than one fingerprint)), the metadata tag includes at least one word indicating a status of devices associated with the more than one of the plurality of stored fingerprints (col 5, lines 16-22. Each of the plurality of reliable identifiers are indexed along with the plurality of statuses respectively associated with the plurality of unique reference IDs within the main data base of the central index server, and col 17, line 32-35, “The new fingerprint is determined to match the reliable fingerprint of Simon & Garfunkel's "The Boxer" in the step 921, which is still copyright protected, and has a status of "copy-restricted."”).
  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Mendelson’s system into Etchegoyen and Jubran combined system and by incorporating Mendelson into Etchegoyen and Jubran combined system because both system are related to fingerprint identification would restricting network sharing of copy restricted files, thereby frustrating attempts by hackers to breach security measures within a central index server designed to prevent the sharing of copyrighted material (Mendelson, col 4, line 26-44).

Respond to Amendments and Arguments
37.       Applicant’s 35 U.S.C. § 102 arguments on claims 21-37 and 35 U.S.C. § 102 arguments on claims 38-41 has been fully considered but are moot in view of the new rejection presented above, 35 USC § 103. 

CONCLUSION
38. 	The Applicant’s amendment necessitated a new ground of rejection.  Therefore, THIS ACTION IS MADE FINAL.
39.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169